Citation Nr: 1542735	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  14-09 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an evaluation higher than 10 percent for the service-connected residuals of cut tendon in the right little finger.

2.  Entitlement to compensable evaluation for the service-connected scar, left hand.

3.  Entitlement to an initial evaluation higher than 50 percent for the service-connected bipolar disorder.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office  (RO). 

In his Substantive Appeal the Veteran requested a Travel Board hearing before a Member of the Board at the RO.  He subsequently agreed to testify before the Board in a videoconference hearing in lieu of a Travel Board, and he was duly scheduled to testify by videoconference in September 2014.  The Veteran thereafter cancelled the videoconference hearing and has not asked that it be rescheduled; his hearing request is accordingly deemed to be withdrawn.  38 C.F.R. § 20.704(e) (2015).

The RO recently issued a rating decision in April 2014 that granted service connection for bipolar disorder and assigned an initial disability rating of 50 percent.  The Veteran filed a timely Notice of Disagreement (NOD) in regard to    the assigned rating, but the RO has not yet issued a Statement of the Case (SOC). 

The issues of evaluation of bipolar and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran is right-handed.

2.  The Veteran's cut tendon in the right little finger is manifested by mild decreased grasping ability that does not approximate amputation of the finger with loss of more than half the bone.

3.  The scars on the Veteran's left hand are linear, not painful or unstable and measure less than 6 square inches (39 sq. cm.) in area.


CONCLUSIONS OF LAW

1.  The requirements for an evaluation in excess of 10 percent for cut tendon in the right little finger have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5230, 5156 (2015). 

2.  The requirements for a compensable evaluation for scars on the left hand have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804, and 7805 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  In this case, which arises from a claim for TDIU, VCAA notice was provided in a letter dated in January 2012 and the Veteran had ample opportunity to respond prior to the June 2012 rating decision on appeal.  The case was last readjudicated in April 2014.         

In any event, the Veteran has not argued or shown any prejudice in regard to the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Moreover, the Veteran's agent representative is well versed in VA law and knows what type of evidence is necessary to substantiate a claim for an increased rating. 

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The agency of original jurisdiction (AOJ) has obtained service treatment records, service personnel records and post-service disability records from the Social Security Administration (SSA). The AOJ has  also obtained post-service treatment records identified by the Veteran.  The Veteran was afforded a VA examination in March 2012 in support of his claim for higher evaluation; the Veteran has not asserted, and the evidence of record does not suggest, that his disabilities have increased in severity since that examination.  Passage of time alone, without an allegation of worsening, does not warrant a             new examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) 

The Veteran has been advised of his entitlement to a hearing before the Board in support of his appeal but he has declined such a hearing.  He has not identified any existing evidence that should be obtained before the appeal is adjudicated.

Based on a review of the record, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board will proceed to the merits of the issues on appeal.

Applicable Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2015).  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that   the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints    and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8   Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  However, once a particular joint is evaluated at the maximum level in terms of limitation of motion, there can be no additional disability due to pain.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

Service connection for the right little finger disability and left hand scar were established in a 1980 rating decision.  The present claim for increased rating was received in December 2011.  


Evaluation of cut tendon, right hand

Any limitation of motion of the little finger is rated as noncompensable, regardless of whether the finger is in the major (dominant) or minor (non-dominant) hand.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5230.  

Ankylosis of the little finger is similarly noncompensable for either the dominant or non-dominant hand, whether such ankylosis is favorable or unfavorable.  38 C.F.R. § 4.71a, DC 5227.  However, a Note to DC 5227 states the rater should also consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.

Amputation of the little finger is rated under 38 C.F.R. § 4.71a, DC 5156.  The ratings do not distinguish between the dominant and non-dominant hands.  A rating of 10 percent is assigned for amputation of the little finger without metacarpal resection, at proximal interphalangeal (PIP) joint or proximal thereto.  A rating of 20 percent is assigned for amputation of the little finger with metacarpal resection and more than one-half of the bone lost.      

The Veteran's tendon injury is characterized as inability to flex the distal interphalangeal (DIP) joint.

The Veteran had a VA examination of the right hand in March 2012.  The examiner noted the Veteran to be right-hand dominant and noted the Veteran had a childhood injury to the little finger that caused permanent loss of strength and motion.  The Veteran reported being unable to bend the DIP of the little finger; he denied flare-ups.  Examination showed a gap of one inch (2.5 cm) or more between the little finger and the crease of the palm, but there was no evidence of painful motion.  Repetitive motion showed no additional pain, limitation of motion or function but did result in less movement than usual, weakened movement, excessive fatigability and incoordination of the little finger.  The examiner also noted deformity and atrophy of disuse of the little finger.  There was no pain or tenderness on palpation of the joints or soft tissues and no ankylosis.  Grip strength in the right hand was 4/5.  The examiner stated that the Veteran's function was not so diminished that amputation with prosthesis would serve the Veteran equally well.  The examiner stated that the occupational impairment associated with the right hand disability  was decreased grip strength and decreased fine motor coordination.  The examiner characterized the Veteran as having mild decreased grasping ability with the right hand and loss of strength in the right fifth digit.

Careful review of medical treatment records before and after the March 2012 VA examination cited above shows no complaint of or treatment for the right hand/finger disability.        

The evidence demonstrates that the Veteran has impairment of motion of the little finger that is not compensable under DC 5230.  Although the motion is lost at the DIP joint, the AOJ has rated the disability by analogy to amputation at the PIP joint (which would have been more severely disabling) and has assigned a 10 percent rating under DC 5156.  Compensable evaluation is arguably appropriate under this DC because the Veteran is right-handed and because there is evidence of atrophy due to disuse; a rating of 20 percent is not warranted under this DC because the Veteran's disability does not approximate amputation with loss of more than one-half the bone.

The functional impairment associated with the Veteran's little finger injury is described as "mild" decreased grasping ability, which is appropriately compensated at the currently-assigned 10 percent disability rating.  Of note, flexion of the wrist and fingers, when rated as a muscle injury under 38 C.F.R. § 4.73, DC 5307 (muscle group VII), is rated at 0 percent for "slight" disability, at 10 percent for "moderate" disability and at 20 percent for "moderately severe" disability.  The Veteran's "mild" decreased grasping ability is accordingly commensurate with a rating not higher than 10 percent that would be assigned for an equivalent muscle injury.  

Based on the evidence of record and analysis above the Board finds the criteria for a rating higher than 10 percent for the Veteran's right hand/finger disability are not met.  Accordingly, the claim must be denied.

Evaluation of scar, left hand

Scars other than the head and neck are rated under the provisions of 38 C.F.R. § 4.118, DCs 7801, 7802, 7804, and 7805.

Under DC 7801, a scar not of the face, neck or head that is deep and nonlinear is rated as follows.  A rating of 10 percent is assigned for an area of at least 6 square inches (36 sq. cm.) but less than 12 square inches (77 sq. cm.).  A rating of 20 percent is assigned for an area of at least 12 square inches but less than 72 square inches (465 sq. cm.).  A rating of 30 percent is assigned for an area of at least 72 square inches but less than 144 square inches (929 sq. cm.).  A rating of 40 percent is assigned for an area of 144 square inches or greater.  (A note to DC 7801 explains that a "deep scar" is one associated with underlying soft tissue damage.)

Under DC 7802, a scar not of the face, neck or head that is superficial and nonlinear is assigned a rating of 10 percent if it measures 144 square inches (929 sq. cm.) or greater.  (A note to DC 7802 explains that a "superficial scar" is one not associated with underlying soft tissue damage.)

Under DC 7804, a rating of 10 percent is assigned for a scar that is unstable or painful on examination.  Note (1) to DC 7804 explains that an "unstable scar" is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) to DC 7804 states that an additional 10 percent may be added if a scar is both superficial and painful.

Under DC 7805, other disabling effects not considered under diagnostic codes 7800-7804 are rated under an appropriate diagnostic code.  

The Veteran had a VA examination of the left hand in March 2012.  The examiner noted the Veteran to be right-hand dominant and noted the Veteran had a left hand hyperextension injury in service associated with laceration.  Examination showed no loss of motion of the fingers of the left hand and no functional loss of the left hand, thumb or fingers.  There was no pain or tenderness to palpation or with use.  Grip strength of the left hand was normal (5/5).  Left hand had two faint linear scars on the dorsum of the hand, one 3 cm long and the other 2 cm long; the total area was approximately 10 sq. cm.  The scars were not painful and/or unstable.  The examiner stated the left hand had full strength with no deficits and that the scars on the left hand caused no limitation of function.

Careful review of medical treatment records before and after the March 2012 VA examination cited above shows no complaint of or treatment for the left hand disability.        

The evidence shows that the Veteran's scars are linear, not painful or unstable and cause no limitation of function of the hand.  Thus, the preponderance of the evidence is against a compensable evaluation for the left hand scar. 

Other Considerations

The Board has considered whether the Veteran's hand disabilities presents an exceptional  or unusual disability picture as to render impractical the application      of the regular schedular standards such that referral to the appropriate officials for consideration  of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence. 

In this regard, the Veteran's disability of the little finger of the right hand is manifested weakness that impairs his ability to carry weight and to perform tasks requiring full ROM.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R.        § 4.40 (2015); Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability and interference with weight bearing.  38 C.F.R.     §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. 

Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's right hand/finger disability picture as described in his correspondence to VA, his statements to various medical examiners and the examination findings.  

With respect to his scar, the rating criteria for scars reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence, to particularly include scars that are painful, deep, unstable and/or productive of loss of motion or function of the affected part.  

As his disability picture is contemplated by the rating schedule, the assigned schedular evaluations are, therefore, adequate.  Id. at 115.  Accordingly, referral      for extraschedular consideration for the disability is not warranted.

The Board acknowledges that the claim for a TDIU is being remanded.  However, as noted above, any impact on the Veteran's employment would need to be considered for extraschedular purposes only if the schedular criteria are inadequate to rate his service-connected disabilities.  Id. at 118 ("[I]n cases regarding whether extraschedular referral is warranted, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.").  As the schedular ratings adequately contemplate his left hand and right finger disabilities, referral for extraschedular consideration is not warranted and remand is not required.  

In reaching the conclusion above the Board has considered the benefit-of-the-doubt doctrine.  Because the preponderance of the evidence is against the claim that doctrine does not apply in this case.  Gilbert, 1 Vet. App. 49, 55; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

An evaluation higher than 10 percent for residuals of cut tendon in the right little finger is denied.

A compensable evaluation for scar on the left hand is denied.


REMAND

As noted in the Introduction, the RO issued a rating decision in April 2014 that granted service connection for bipolar disorder and assigned an initial disability rating of 50 percent.  The Veteran has submitted a timely disagreement with the initial rating assigned.  Remand is required to enable the Agency of Original Jurisdiction (AOJ) to issue a Statement of the Case (SOC) on this issue.  Manlincon v. West, 12 Vet. App. 238 (1999).  After the AOJ has issued the SOC, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Finally, the Board notes that the resolution of the Veteran's bipolar disorder claim may impact his TDIU claim.  As such, the TDIU claim is inextricably intertwined with this issue, and such matter is remanded for consideration with the bipolar disorder appeal, to include consideration of the relevant evidence submitted since the last Supplemental Statement of the Case (SSOC) in April 2014.  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran and his representative an SOC on the issue of entitlement to initial rating higher than 50 percent for bipolar disorder.  This issue should be returned to the Board only if the Veteran submits a timely Substantive Appeal.

2.  After the above has been completed and a timely substantive appeal has been received or the appeal period has expired, readjudicate the claim for TDIU in light of  all evidence received since the SSOC in April 2014, to specifically include medical statements that were received in July 2014.  If the benefit sought remains denied, issue to the Veteran and his representative an SSOC and afford them an appropriate period in which to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


